NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARLENA MINERVA WILLES, on behalf                No. 19-15723
of J.D.Z. in the custody of the Child Safety
Services,                                       D.C. No. 2:19-cv-00068-JJT-JFM

                Petitioner-Appellant,

 v.

ARIZONA DEPARTMENT OF CHILD                     MEMORANDUM*
SAFETY, named as Department of Child
Services (Safety) in original Petition;
MARICOPA COUNTY JUVENILE
COURT, named as Juvinille Court in
original Petition,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Arlena Minerva Willes appeals pro se from the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her 28 U.S.C. § 2254 petition for lack of jurisdiction. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, see Nettles v. Grounds,

830 F.3d 922, 927 (9th Cir. 2016) (en banc), and we affirm.

      Willes contends that the district court erred by dismissing her section 2254

petition, which challenged proceedings in Arizona state court regarding the

custody of her minor son. The district court correctly determined that section 2254

does not confer federal habeas jurisdiction over challenges to state child custody

proceedings. See Lehman v. Lycoming Cty. Children’s Servs. Agency, 458 U.S.

502, 515-16 (1982). Willes’s claim, raised for the first time on appeal, that

respondents caused severe emotional distress is not properly before the court, see

Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994), and is not

cognizable in habeas, see Nettles, 830 F.3d at 929-35 (claims fall outside “the core

of habeas corpus” if success will not necessarily lead to immediate or earlier

release from confinement).

      Appellant’s motion to supplement the record is granted. The Clerk is

directed to maintain the documents filed at Docket Entry No. 10 under seal.

Appellant’s motion to submit a supplemental brief is granted.

      AFFIRMED.




                                          2                                      19-15723